                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA

 JASON HARPER,                                    Case No. 1:17-cv-01717-LJO-EPG (PC)

                Plaintiff,                        ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
        v.                                        INMATE JASON HARPER, CDCR #T-
                                                  67322
 JEFF BLAZO,
                                                  DATE: July 12, 2019
                Defendant.                        TIME: 8:30 a.m.
                                                  LOCATION: California State Prison,
                                                  Corcoran

        Inmate Jason Harper, CDCR #T-67322, a necessary and material witness on his own
behalf in proceedings in this case on July 12, 2019, is confined at California Substance Abuse
Treatment Facility (CSATF), in the custody of the Warden. In order to secure this inmate’s
attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
custodian to produce the inmate at California State Prison, Corcoran, 4001 King Avenue,
Corcoran, CA 93212, on July 12, 2019, at 8:30 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify before the United States
District Court at the time and place above, and from day to day until completion of court
proceedings or as ordered by the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CSATF, P. O. Box 7100, Corcoran, CA 93212:

        WE COMMAND you to produce the inmate named above, along with any necessary legal
property, to testify before the United States District Court at the time and place above, and from
day to day until completion of the proceedings, or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

   Dated:     June 20, 2019                              /s/
                                                  UNITED STATES MAGISTRATE JUDGE
